DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the amended claims filed on 08/24/2022. 
Claims 3, 5, and 6 are cancelled. Claims 1, 2, 4, and 7-15 are pending.   
Claims 1, 2, 4, and 7-15 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi US Publication 2014/0036292 (hereinafter Higashi).

In reference to claim 1, Higashi teaches an information processing apparatus comprising: 
5a main system configured to perform one or more processes (Higashi Fig 2 mainboard 200 including CPU 201), the main system including main circuitry; and 
a subsystem communicable with the main system (Higashi Fig 2, LAN I/F 8), the subsystem including: 
a plurality of filters configured to filter one or more pieces of request information regarding the one or more processes, during a power-saving state in which power consumption of the main system is less than power consumption of the main system in a normal state in which the main system is ready to perform the one or more processes (Higashi Fig 2 and 5, Para 47 describes a main CPU 201 exchanging data with LAN I/F 8 via a bus control unit 204, Fig 5 Step S511 and Para 91 shows the LAN I/F 8 waking up the main board 200 including main CPU 201 [this requires the main CPU 201 beginning in a power-saving state], Fig 5 Steps S504, S508, and S510-S513 displays one filtering path for the received packet and Steps S504-S507 displays another filtering path for the received packet [plurality of filters]); and10 
sub-circuitry configured to
transfer the request information to the main system in response to a given piece of request information that passes through a first filter among the plurality of filters (Higashi Fig 5 Step S508 and S512, and Para 92 describe sub CPU software 309 [part of LAN I/F 8 per Para 57] transferring the reception packet/request to the main CPU software 301 [If the received packet is WOL pattern then Steps S504, S508, and S510-S513 are a filter to see if the received packet is a WOL packet pattern and then transferring the packet to the main CPU 201 in Step S512])   
transmit a response to the given request information, in response to a given piece of request information that passes through a second filter among the plurality of filters (Higashi Fig 5 Step S504 and Step S506, and Para 81 and 83 describe sub CPU software 309 responding to the reception packet if the packet is adaptable for proxy response [Steps S504-507 are a filter to see if the received packet is adaptable for a proxy response])  
wherein the first filter is configured to
receive the one or more pieces of request information (Higashi Fig 5 Step S501 receives the reception packet), and
determine whether to cause the received pieces of request information to pass through the first filter (Higashi Fig 5 Step S504 determines that the packet is not a proxy response and moves to Step S508 which determines whether the packet is a WOL packet pattern and passes the packet onwards to the main CPU or discards the packet), and 
wherein the second filter is configured to determine whether to cause the received pieces of request information to pass through the second filter, upon determining by the first filter that the received pieces of request information do not pass through the first filter (Higashi Step S504 determines that the packet is a pattern adaptable for proxy response [rather than a WOL pattern for Step S508 so the received packet does not pass through the first filter] and passes the packet to Step S505-S507 for a proxy response). 
Higashi teaches the use of a bus interface for communication between the main system and subsystem using Ethernet protocol for the communication between the main and subsystem of controller 3 (Higashi par. 0051 and 0055) but does not explicitly teach the use of a serial bus interface.    However, one of ordinary skill in the art would know that bus interface could be designed with serial or parallel connections and then design the bus interface in serial as serial communication is able to achieve higher data rates with cheaper implementation. 

In reference to claim 2, Higashi teaches the information processing apparatus of claim 1, in addition to teaching:
wherein the sub-circuitry is configured to cause the main system to return to the normal state in a case where the received request information is not the predetermined request information, upon determining by the first filter that the received pieces of request information pass through the first filter (Higashi Fig 5 Step S508 and S511, and Para 9 describe sub CPU software 309 [part of LAN I/F 8 per Para 57] waking up the main board 200 [containing main CPU 201] upon passing Step S508 [Step S508 is a filter to see if the main CPU 201 is woken up in step S511]).

In reference to claim 4, Higashi teaches the information processing apparatus of claim 1, in addition to teaching:
wherein the sub-circuitry is configured to, while the main system is in the power-saving state, process the received request information, upon determining by the second filter that the received pieces of request information pass through the second filter (Higashi Fig 5 Step S504 and Step S506, and Para 81 and 83 describe sub CPU software 309 responding to the reception packet if the packet is adaptable for proxy response [Step S504 is a filter to see if the a proxy response is appropriate]). 


In reference to claim 8, Higashi teaches the information processing apparatus of claim 4, in addition to teaching:
 wherein the processed information by the sub-circuitry does not include a request for execution of the one or more processes (Higashi Fig 5 Step S504, and Para 81 describe sub CPU software 309 responding to the reception packet if the packet is adaptable for proxy response by the LAN I/F 8 [not a process for the main board 200]).

In reference to claim 9, Higashi teaches the information processing apparatus of claim 1, in addition to teaching:
wherein the main circuitry of the main system is configured to transmit response information corresponding to the request information to the subsystem, and wherein the sub-circuitry of the subsystem is configured to transmit the request information to the main system (Higashi Fig 2, Para 47 describes a CPU 201 exchanging data with LAN I/F 8 via a bus control unit 204).

In reference to claim 10, Higashi teaches the information processing apparatus of claim 1, in addition to teaching:
wherein the one or more processes include a printing process of performing printing based on print data, and wherein the received request information includes a printing service request for a service relating to the printing process (Higashi Para 114 describes sending a job packet such as a print job [execution of a process] as the reception packet to CPU 201).

In reference to claim 11, Higashi teaches the information processing apparatus of claim 10, in addition to teaching:
wherein the sub-circuitry is configured to create a printing service response to a request to acquire information regarding the printing process in the printing service request (Higashi Para 114 describes receiving a print job packet at CPU 201, which implies there was a request for information regarding the printing service request).

In reference to claim 12, Higashi teaches the information processing apparatus of claim 10, in addition to teaching:
wherein the main circuitry of the main system is configured to control a printer to perform the printing process in the printing service request (Higashi Fig 2 displays the main board 200 connected to the sub board 220, which in turn connects to printer device 4).

In reference to claim 13, Higashi teaches an image processing apparatus (Higashi abstract describes the invention being an image forming apparatus) comprising the information processing apparatus according to claim 1 (as shown above).

In reference to claim 14, this claim recites a control method performed by a subsystem of an information processing with the same limitations and structure as claim 1. Higashi discloses claim 1 (as shown above) as well as teaching the control method (Higashi Para 2). Claim 14 recites no further limitations or structure than features shown in claim 1. Thus, claim 14 is likewise rejected.

In reference to claim 15, this claim recites a non-transitory medium which when executed by one or more processors on a subsystem of an information processing apparatus, cause the processors to perform a control method with the same limitations and structure as claim 1. Higashi discloses claim 1 (as shown above) as well as teaching the non-transitory medium which when to perform the functions of the information processing apparatus (Higashi Para 137 first sentence).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view of Okazawa et al. US Publication 2017/0149991 (hereinafter Okazawa).

In reference to claim 7, Higashi teaches the information processing apparatus of claim 4, Higashi does not explicitly teach the information requested being requesting acquisition of information regarding the one or more processes.  However, Higashi further teaches packet can be network setting information (par. 120 and a response par. 130-131, Fig. 7, step 720-721 and claim 3 describes information as being any information related to a print job).   
In the analogous art of information processing apparatus control methods, Okazawa teaches:
wherein the predetermined request information to which the subsystem is able to respond includes request information for requesting acquisition of information regarding the one or more processes (Okazawa Para 48-49 describes the proxy response pattern which includes a GetRequest which is used to request status of the information processing apparatus).
It would have been obvious to one of ordinary skill in the art having the teachings of both Higashi and Okazawa before him before the effective filing date of the claimed invention to have to incorporate requesting different types of information. One of ordinary skill in the art would know to use Okazawa’s teachings so that upgraded external apparatuses can update newly added status requests (Okazawa Para 7).


Response to Arguments
Applicant’s arguments filed 08/24/2022 regarding 35 U.S.C. 103 rejections for claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CORY A. LATHAM/Examiner, Art Unit 2186                  


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186